[Cite as State v. Hansard, 2020-Ohio-5528.]
                                      IN THE COURT OF APPEALS OF OHIO
                                         FOURTH APPELLATE DISTRICT
                                               GALLIA COUNTY


STATE OF OHIO,                                                  :

          Plaintiff-Appellee,                                   : CASE NO. 19CA11

          vs.                                                   :

DAVID S. HANSARD,                                               : DECISION AND JUDGMENT ENTRY


          Defendant-Appellant.                                  :

_________________________________________________________________

                                                     APPEARANCES:

Patrick Clark, Columbus, Ohio for appellant.1

Jason Holdren, Gallia County Prosecuting Attorney, Gallipolis, Ohio, for appellee.

CRIMINAL APPEAL FROM COMMON PLEAS COURT
DATE JOURNALIZED: 11-25-20
ABELE, J.

          {¶ 1} This is an appeal from a Gallia County Common Pleas Court judgment of conviction

and sentence. David Hansard, defendant below and appellant herein, was convicted of one count of

possession of cocaine and one count of trafficking in cocaine. Appellant assigns two errors for

review:

                     FIRST ASSIGNMENT OF ERROR:

                     “THE TRIAL COURT ERRED BY DENYING MR. HANSARD’S
                     ORIGINAL AND RENEWED MOTIONS TO SUPPRESS
                     EVIDENCE THAT WAS DISCOVERED FROM A PAT DOWN
                     THAT EXCEEDED THE SCOPE OF A VALID TERRY FRISK.

           1
                Different counsel represented appellant during the trial court proceedings.
 GALLIA, 19CA11                                                                                       2

               FOURTH AND FOURTEENTH AMENDMENTS TO THE UNITED
               STATES CONSTITUTION AND ARTICLE I, SECTION 14 OF THE
               OHIO CONSTITUTION. TERRY V. OHIO, 392 U.S. 1, 88 S.CT.
               1868, 20 L.ED.2D 880 (1968); SUPPRESSION HR’G T.P. 61-88;
               TRIAL T. P. 205-209.”

               SECOND ASSIGNMENT OF ERROR:

               “THE TRIAL COURT ERRED BY FINDING TROOPER
               KUEHNE’S RACIALLY DISPARATE PATTERN OF ARRESTING
               PEOPLE OF COLOR IRRELEVANT TO CREDIBILITY
               DETERMINATIONS AT THE SUPPRESSION HEARING.
               CRIM.R. 12(F); STATE V. GRAY, 306 KAN. 1298, 403 P.3D 1220
               (20170; STATE V. FANNING, 1 OHIO ST.3D 19, 437 N.E.2D 583
               (1982); OCTOBER 31, 2019 JUDGMENT ENTRY.”

       {¶ 2} In August 2019, a Gallia County Grand Jury returned an indictment that charged

appellant with one count of possession of cocaine in violation of R.C. 2925.11(A) and one count of

trafficking in cocaine in violation of R.C. 2925.03(A)(2), both first-degree felonies. Subsequently,

appellant filed a motion to suppress evidence.

       {¶ 3} At the suppression hearing, Ohio State Highway Patrol Trooper Drew Kuehne testified

that on July 23, 2019, he watched eastbound traffic on U.S. Route 35 from his marked cruiser. Soon

after dark, he observed a dark gray minivan that appeared to be speeding. As the van approached,

Kuehne noticed it cross the right fog line by one tire width, and the driver “cover[ed] the left side of

his face so I couldn’t see the side of his face.” When Kuehne started to pursue the van, the driver

“hit his turn signal and exited the highway” to the rest area. The trooper followed the van into the

rest area parking lot and observed appellant standing and smoking near his vehicle. Kuehne then

returned to the highway and parked approximately one mile down the road and watched traffic.

       {¶ 4} Shortly thereafter, Trooper Kuehne again observed appellant’s van, and, as the trooper

pulled out, the van again crossed the fog line. Kuehne ran appellant’s registration, observed him
 GALLIA, 19CA11                                                                                     3

slow to 61 miles per hour in a 70 mile per hour zone, and initiated a traffic stop. Appellant advised

Kuehne that he had rented the van, although he could not locate the rental agreement. Kuehne

observed that appellant was “extremely nervous, * * * his hands were shaking, his voice trembled. I

noticed that he was breathing heavily and he was starting to sweat on his forehead.”

       {¶ 5} Trooper Kuehne testified that, after he explained to appellant the traffic violations and

asked about his destination, appellant told him he was traveling from Columbus, Ohio to Charleston,

West Virginia to visit family. When Kuehne asked if appellant had “ever been in any kind of

trouble before,” appellant mentioned a prior robbery, “and he eventually * * * got around to saying

he had been in trouble for drugs before,” specifically cocaine. Kuehne also explained that drugs

often come from Columbus to Charleston on U.S. Route 35 and that he had concern that appellant

may have had drugs in the van. Kuehne testified, however, that appellant told him that he did not

have anything illegal in his van and that Kuehne was welcome to search the vehicle.

       {¶ 6} At that point, Trooper Kuehne asked appellant to exit the vehicle and as he watched

appellant walk toward the cruiser, Kuehne stated, “I was watching the * * * back of [appellant’s]

pants and I noticed that he appeared to be squeezing his legs together and he was walking a little bit

uncomfortable, like almost a wobble.” When they reached the front of the cruiser, Kuehne asked

for, and received, appellant’s consent to a pat-down frisk. “I explained to him when I got to the

lower half of his body that during a pat down I typically have to check between a male’s legs * * *,

so I wanted him to know that and not be uncomfortable for it.” Kuehne explained that between a

male’s legs is a place “that suspects typically hide weapons. In the waistband uh, the groin area, the

back of the pants, the waistband there in the back of the pants.” Kuehne also testified that, in his

mind, buttocks are no different from arm pits when it comes to weapons concealment.
 GALLIA, 19CA11                                                                                     4

       {¶ 7} Trooper Kuehne also recalled appellant’s size as a “larger man,” approximately 300

pounds. “[D]uring that part of the pat down I went up between his legs in the rear of his pants and I

immediately felt what I believed to be a bag of contraband between his butt cheeks.” When asked

what he did after he felt the object, Kuehne stated:

       [R]ight then I handcuffed him and um, he started to kind of turn away from me so I
       made sure I got his arms, I handcuffed him. He kept turning towards me and asked
       what was going on, what was going on? And uh, at that point, I advised him of
       Miranda rights. Um, he uh, he nodded that he understood his rights and then he
       asked me again what’s going on? And I said, you’ve got dope in your butt. So um,
       Trooper Atwood I believe was in route to the scene at that time. I think he arrived on
       scene right as I had gotten Mr. Hansard handcuffed. Um, he kept turning away from
       me and he, it felt to me like he was trying to get his hands to the rear of his pants so
       he could remove it himself um, which I was concerned that he might try to destroy it
       or tamper with it.

       {¶ 8} Trooper Kuehne continued, “I kind of just turned him to the side and I used my hand on

the outside of his pants and just manipulated the bag over to the side of his leg and then eventually

pulled to where it had fallen out of his pants onto the ground.” Kuehne stated that he did not place

his fingers between appellant’s buttocks nor come into contact with any body cavity, but held the

drugs through appellant’s pants and pulled it to the side, and then “I pulled basically his pants and

I’m guessing what were his underwear just outward so the bag would drop down out of his pants.”

       {¶ 9} When the bag fell to the ground, appellant looked down and said, “it just a little bit of

coke um, to which [Trooper Kuehne] took to mean cocaine.” Kuehne testified that, after the drugs

fell from appellant’s pant leg, appellant still appeared to have an odd stance, and Kuehne was

“concerned that he might have more contraband,” so he started to repeat the same process to search

“the outside of his pants.” Kuehne recalled that appellant then started to pull his pants down, but

Kuehne told him to “pull his pants back up and then that was the end of the search.” The
 GALLIA, 19CA11                                                                                      5

prosecution also played the cruiser camera video of the traffic stop.

       {¶ 10} On cross-examination, Trooper Kuehne estimated that he had made approximately

200 arrests during his career, and also acknowledged that probably over half of his felony arrests

were people of color. Kuehne testified that law enforcement seizes large amounts of drugs along

U.S. Route 35, a major artery used to transport drugs from Columbus, Ohio to West Virginia.

       {¶ 11} Ohio State Highway Patrol Trooper Matthew Atwood also testified that he observed

Trooper Kuehne conduct appellant’s pat-down search in front of Kuehne’s cruiser. Atwood testified

that Kuehne did not put his hands into appellant’s pants and, although appellant pulled his pants

down after Kuehne retrieved the contraband, Kuehne pulled them back up. After hearing the

evidence adduced at the suppression hearing, the trial court overruled appellant’s motion to suppress.

       {¶ 12} At appellant’s bench trial, Ohio State Highway Patrol Crime Lab Chemist Cualli

Hernandez testified that the plastic bag retrieved from appellant’s pants contained cocaine. Trooper

Kuehne and appellant also testified. Appellant stated that Kuehne patted him down before the

pat-down on the video and he alleged that Kuehne put “his hands between my buttocks” and

“grabbed my penis.”     Appellant also claimed that Kuehne “broke [the] skin between my buttocks.”

 Kuehne’s testimony, however, varied substantially from appellant’s account.

       {¶ 13} At the conclusion of the bench trial, the trial court found appellant guilty of both

charges and ordered him to serve a ten-year prison term, plus 928 days for a post-release control

violation. This appeal followed.

                                                   I.

       {¶ 14} In his first assignment of error, appellant asserts that the trial court erred by denying

his motions to suppress the evidence discovered during his pat-down search. Appellant argues that
 GALLIA, 19CA11                                                                                        6

the officer’s pat-down exceeded the scope of a valid Terry frisk.

       {¶ 15} Generally, appellate review of a motion to suppress presents a mixed question of law

and fact. State v. Hawkins, 158 Ohio St. 3d 94, 2019-Ohio-4210, 140 N.E.3d 577, ¶ 16, citing State

v. Burnside, 100 Ohio St. 3d 152, 2003-Ohio-5372, 797 N.E.2d 71, ¶ 8. When ruling on a motion to

suppress evidence, a trial court assumes the role of trier of fact and is in the best position to resolve

questions of fact and to evaluate witness credibility.        State v. Roberts, 110 Ohio St. 3d 71,

2006-Ohio-3665, 850 N.E.2d 1168, ¶ 100. Thus, a reviewing court must defer to a trial court’s

findings of fact if competent, credible evidence exists to support the trial court’s findings. Id.; State

v. Fanning, 1 Ohio St. 3d 19, 20, 437 N.E.2d 583 (1982); State v. Debrossard, 4th Dist. Ross No.

13CA3395, 2015-Ohio-1054, ¶ 9. The reviewing court then must independently determine, without

deference to the trial court, whether the trial court properly applied the substantive law to the case’s

facts. See Roberts at ¶ 100; Burnside, supra, at ¶ 8.

       {¶ 16} The Fourth Amendment to the United States Constitution and Article I, Section

Fourteen of the Ohio Constitution protect individuals from unreasonable searches and seizures.

State v. Emerson, 134 Ohio St. 3d 191, 2012-Ohio-5047, 981 N.E.2d 787, ¶ 15. The exclusionary

rule protects this constitutional guarantee and mandates the exclusion of evidence obtained from an

unreasonable search and seizure. Id.

       {¶ 17} The case sub judice involves an investigatory stop that must be supported by

reasonable, articulable suspicion that the driver has, is, or is about to commit a crime, including a

minor traffic violation. See State v. Petty, 2019-Ohio-4241, 134 N.E.3d 222, ¶ 12 (4th Dist.); State

v. Shrewsbury, 4th Dist. Ross No. 13CA3402, 2014-Ohio-716, ¶ 15, citing United States v. Williams,

6th Cir. No. 12-5844, 2013 WL 18311773 (May 2, 2013). Thus, Trooper Kuehne’s observation of
 GALLIA, 19CA11                                                                                         7

the traffic violations justified the initial investigatory stop. See, e.g., State v. Brown, 4th Dist. Ross

No. 18CA3644, 2019-Ohio-1112, ¶ 15; State v. Mays, 119 Ohio St. 3d 406, 2008-Ohio-4539, 894
N.E.2d 1204, syllabus (“A traffic stop is constitutionally valid when a law-enforcement officer

witnesses a motorist drift over the lane markings in violation of R.C. 4511.33, even without further

evidence of erratic or unsafe driving.”) Further, appellant voluntarily agreed to his vehicle’s search,

and the officer had the authority to order appellant to exit the vehicle after the stop. See State v.

Fowler, 4th Dist. Ross No. 17CA3599, 2018-Ohio-241, ¶ 17, quoting State v. Alexander-Lindsey,

2016-Ohio-3033, 65 N.E.3d 129, ¶ 14 (4th Dist.)(“‘Officers may order a driver and a passenger to

exit a vehicle, even absent any additional suspicion of a criminal violation’”). Therefore, although

we recognize that appellant does not contest the propriety of the initial investigatory stop or the

officer’s direction for him to exit the vehicle, the evidence reveals that the officer acted properly.

Brown, supra, at ¶ 16.

       {¶ 18} We now address appellant’s Terry pat-down search. In Terry v. Ohio, 392 U.S. 1,

29-30, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968), the Supreme Court of the United States held that a

police officer may conduct a limited search for weapons in order to protect the officer and others

within the immediate vicinity.

       [W]here a police officer observes unusual conduct which leads him reasonably to
       conclude in light of his experience that criminal activity may be afoot and that the
       persons with whom he is dealing may be armed and presently dangerous, where in the
       course of investigating this behavior he identifies himself as a policeman and makes
       reasonable inquiries, and where nothing in the initial stages of the encounter serves to
       dispel his reasonable fear for his own or others’ safety, he is entitled for the protection
       of himself and others in the area to conduct a carefully limited search of the outer
       clothing of such persons in an attempt to discover weapons which might be used to
       assault him.

Therefore, “[w]here a police officer, during an investigatory stop, has a reasonable suspicion that an
 GALLIA, 19CA11                                                                                     8

individual is armed based on the totality of the circumstances, the officer may initiate a protective

search for the safety of himself and others.” State v. Bobo, 37 Ohio St. 3d 177, 524 N.E.2d 489

(1988), paragraph two of the syllabus; Brown, supra, at ¶ 18.

       {¶ 19} In the case sub judice, appellant had been temporarily detained during a traffic stop,

exited his vehicle at Trooper Kuehne’s request, and consented to a vehicle search. Kuehne also

twice asked appellant for permission to pat him down for weapons, and appellant consented. “One

of the well-delineated exceptions to the general prohibition against a warrantless search occurs when

the person consents to the search.” State v. Nolen, 4th Dist. Scioto No. 19CA3873, 2020-Ohio-118,

¶ 30, quoting State v. Bloomfield, 4th Dist. Lawrence No. 14CA3, 2015-Ohio-1082, ¶ 29. “‘No

Fourth Amendment violation occurs when an individual voluntarily consents to a search.’” State v.

Clements, 4th Dist. Hocking No. 15CA19, 2016-Ohio-3201, ¶ 20, quoting State v. Carothers,

2015-Ohio-4569, 47 N.E.3d 483, ¶ 25 (5th Dist.), citing United States v. Drayton, 536 U.S. 194, 207,

122 S. Ct. 2105, 153 L. Ed. 2d 242 (2002). Additionally, “the right to frisk is virtually automatic

when individuals are suspected of committing a crime, like drug trafficking, for which they are likely

to be armed.” State v. Hansard, 4th Dist. Scioto No. 07CA3177, 2008-Ohio-3349, ¶ 26, citing State

v. Williams, 51 Ohio St. 3d 58, 554 N.E.2d 108 (1990) and United States v. Ceballos

(E.D.N.Y.1989), 719 F. Supp. 119, 126 (“The nature of narcotics trafficking today reasonably

warrants the conclusion that a suspected drug dealer may be armed and dangerous.”).

       {¶ 20} Although in the instant case appellant consented to a pat-down search, he argues that

Trooper Kuehne exceeded the permissible scope of a pat-down search. Terry permits an officer “to

conduct a carefully limited search of the outer clothing” of an individual “in an attempt to discover

weapons which might be used to assault him.” Terry, 392 U.S. at 30, 88 S. Ct. 1868, 20 L.Ed.2d
 GALLIA, 19CA11                                                                                    9

889. “‘The purpose of this limited search is not to discover evidence of crime, but to allow the

officer to pursue [the officer’s] investigation without fear of violence * * *.’”      Minnesota v.

Dickerson, 508 U.S. 366, 373, 113 S. Ct. 2130, 124 L. Ed. 2d 334 (1993), quoting Adams v. Williams,

407 U.S. 143, 146, 92 S. Ct. 1921, 32 L. Ed. 2d 612 (1972). Therefore, a Terry search must “be

confined in scope to an intrusion reasonably designed to discover guns, knives, clubs, or other

hidden instruments for the assault of the police officer.” Terry at 29, 88 S. Ct. 1858, 20 L. Ed. 2d
889. “If the protective search goes beyond what is necessary to determine if the suspect is armed, it

is no longer valid under Terry and its fruits will be suppressed.” Dickerson at 373.

       {¶ 21} When Trooper Kuehne conducted appellant’s pat-down search, he discovered a

suspicious object in the rear of appellant’s pants. “Although Terry limits the scope of the search to

weapons, the discovery of other contraband during a Terry search will not necessarily preclude its

admissibility.” Hansard, supra, at ¶ 30. The United States Supreme Court adopted the plain-feel

doctrine in Minnesota v. Dickerson, supra, where the court held, “If a police officer lawfully pats

down a suspect’s outer clothing and feels an object whose contour or mass makes its identity

immediately apparent, there has been no invasion of the suspect’s privacy beyond that already

authorized by the officer’s search for weapons; if the object is contraband, its warrantless seizure

would be justified by the same practical considerations that inhere in the plain-view context.”

Dickerson at 375-376. “If the illegal nature of the suspicious object is not immediately apparent,

police are not permitted to continue touching, feeling, or manipulating the object to identify its

nature.” Id.

       {¶ 22} This court has previously approved the plain-feel doctrine’s application in a case with

a similar fact pattern. In State v. Hansard, supra, a police officer stopped a vehicle, removed the
 GALLIA, 19CA11                                                                                      10

defendant, patted him down for safety reasons, and, during the pat-down, felt a “large, rocky crunchy

substance” approximately the size of a tennis ball on the inside of Hansard’s thigh. The officer

raised Hansard’s shirt and discovered what appeared to be a white sock, tied to his belt loop, that

contained crack cocaine. Hansard at ¶ 6-9. Hansard moved to suppress the evidence and argued

the officer lacked probable cause to remove the object and to arrest him. The court determined,

however, that the nature of that object as contraband was immediately apparent. “In the context of

the plain feel exception to the warrant requirement, ‘immediately apparent’ is a term of art - it simply

means the officer has probable cause to associate the object with criminal activity.” Id. at ¶ 31.

Moreover, whether the nature of the item is “immediately apparent” is a question of fact for the trial

court, which is in a much better position than this Court to gauge police credibility.” State v.

Kennedy, 4th Dist. Ross No. 99CA2472, 1999 WL 786322 (Sept.30, 1999), citing State v. Brandon,

119 Ohio App. 3d 594, 596, 695 N.E.2d 1195 (9th Dist.1997); State v. Woods, 113 Ohio App. 3d 240,

244, 680 N.E.2d 729 (2d Dist.1996); Hansard at ¶ 32.

       {¶ 23} This court also considered a similar case in State v. Brown, 4th Dist. Ross No.

18CA3644, 2019-Ohio-1112.         In Brown, a police officer stopped a vehicle, recognized the

defendant as a person involved in drug activity, and observed a K-9's positive alert for drugs in the

vehicle. The officer also noticed the defendant’s nervous manner and asked him to exit the vehicle

for a weapons pat-down. During the pat-down, the officer felt an “abnormality - a large bulge

between Brown’s legs - that, through his drug-interdiction experience, he immediately knew was

contraband, although he did not know the particular type of contraband.” Id. at ¶ 7. Although

during a weapons pat-down search an officer cannot squeeze or manipulate an object to determine

whether it is contraband, this court concluded that, once the officer felt and immediately recognized
  GALLIA, 19CA11                                                                                         11

the contraband, he could seize the object. Brown at ¶ 23; State v. Milhouse, 133 Ohio App. 3d 527,

530, 728 N.E.2d 1123 (1st Dist.1999) (“If, during the course of a Terry pat-down search of a

subject’s clothing for weapons, ‘a police officer feels an object whose contour or mass makes its

incriminating character as contraband immediately apparent, and the officer has a lawful right of

access to the object, the officer is entitled to seize the object’ under the plain-feel doctrine”); see also

Dickerson, supra, 508 U.S. at 375.

        {¶ 24} In State v. Williams, 4th Dist. Ross No. 10CA3162, 2011-Ohio-763, an officer

conducted a vehicle stop and, after a positive drug alert, removed the defendant from his vehicle.

When the officer patted down the defendant, he “felt the presence of a small, round object between

Williams’ buttocks.” Id. at ¶ 3. This court concluded that, under the circumstances, it became

immediately apparent that the object discovered during the pat-down was contraband and, under the

plain-feel doctrine, probable cause existed for the search. Thus, the trial court overruled the motion

to suppress.    Similarly, in the instant case the contraband became “immediately apparent” to

Trooper Kuehne.

        {¶ 25} Appellant cites State v. Allen, 2d Dist. Montgomery No. 22663, 2009-Ohio-1280, in

support of his argument that Trooper Kuehne exceeded his authority in conducting the Terry

pat-down search. In Allen, officers responded to a dispatch about a rape at an apartment. After the

officers arrived, they discovered Allen inside the apartment and ordered him to the ground. Instead

of complying, Allen lifted his hands and asked, in a confrontational manner, “What the f**k’s going

on?” The officers then put Allen on the floor, placed his hands behind his back, and secured him

with handcuffs. One officer testified that he became concerned that Allen might be armed due to

the violent nature of rape. Id. at ¶ 4-10. Also, during the officer’s pat-down search for weapons, he
 GALLIA, 19CA11                                                                                     12

“felt a large wad of cash on the outside of Allen’s pockets and a rock of crack cocaine protruding

from Allen’s buttocks. [The officer] put on a rubber glove and retrieved the crack cocaine from

Allen.” Id. at ¶ 10. The Second District highlighted the officer’s testimony that he patted down the

exterior of Allen’s clothing and “denied searching between the cheeks of Allen’s buttocks.” Id. at

¶ 31. The court did note its concern over the intrusiveness of a search of the area between an

individual’s buttocks, but eventually concluded that the officer’s search did not rise to that level of

intrusiveness and, thus, did not exceed the permissible scope of a Terry pat-down search. Id. at 45.

Here, we also do not believe that Trooper Kuehne’s pat-down search exceeded the permissible scope

of a Terry pat-down search.

       {¶ 26} In the case sub judice, Trooper Kuehne stopped appellant for a traffic violation and

observed him as “extremely nervous, * * * his hands were shaking, his voice trembled, * * * he was

breathing heavily and he started to sweat.” When asked if he had ever been in trouble, appellant

said he had “been in trouble for drugs before,” including “prison time * * * for cocaine.” Appellant

also stated that he was traveling from Columbus, Ohio, to Charleston, West Virginia, which, Kuehne

testified, is a known drug trafficking artery. After Kuehne asked appellant if he had drugs in his

van, appellant consented to a vehicle search. When appellant exited his vehicle, Kuehne testified

that appellant squeezed his legs together and wobbled as he walked. As the trial court observed,

appellant also consented to a pat-down search. When Kuehne performed a pat-down between

appellant’s legs and felt a bag of contraband positioned near appellant’s buttocks, Kuehne

handcuffed appellant and advised him of his Miranda rights. From outside appellant’s clothing,

Kuehne moved the object in appellant’s pants and the contraband fell to the ground. The trial court

noted that Kuehne testified that “his fingers did not go between Defendant’s butt cheeks and that he
 GALLIA, 19CA11                                                                                      13

never put his hands inside the Defendant’s pants while conducting the pat down search. Further, the

Trooper testified that, upon inspection, the package did not have any feces, blood or any bodily

material on it.” Thus, the court determined that (1) appellant consented to the pat-down search, (2)

the plain-feel exception to the warrant requirement applied, and (3) the subsequent contraband

seizure did not violate appellant’s Fourth Amendment rights.

       {¶ 27} Accordingly, based upon all of the foregoing reasons, we agree with the trial court’s

determination.    We thus conclude that competent, credible evidence supports the trial court’s

findings and the trial court correctly applied the substantive law to facts.       Thus, we overrule

appellant’s first assignment of error.

                                                  II.

       {¶ 28} In his second assignment of error, appellant asserts that the trial court erred by finding

Trooper Kuehne’s alleged racially disparate pattern of arresting people of color irrelevant to

credibility determinations at the suppression hearing. In the case at bar, the trial court noted in its

entry that appellant “asked some questions during suppression that attempted to establish an

argument that race played a factor in Defendant’s stop and subsequent search.” The court, however,

cited State v. Dukes, 4th Dist. Scioto Nos. 16CA3745, 16CA3760, 2017-Ohio-7204, in which an

officer stopped the defendant for a traffic violation, and ultimately discovered drugs in the rented

vehicle’s door panel.    As in the present case, Dukes argued that the traffic stop was racially

motivated. Id. at ¶ 12. This court observed that “A police officer may stop the driver of a vehicle

after observing a de minimis violation of traffic laws.” Dukes at ¶ 16, citing Debrossard, 4th Dist.

Ross. No. 13CA3395, 2015–Ohio–1054, ¶ 13; citing State v. Guseman, 4th Dist. Athens No.

08CA15, 2009–Ohio–952, ¶ 20; citing State v. Bowie, 4th Dist. Washington No. 01CA34,
 GALLIA, 19CA11                                                                                        14

2002–Ohio–3553, ¶ 8, 12, and 16; citing Whren v. United States, 517 U.S. 806, 116 S. Ct. 1769, 135
L. Ed. 2d 89 (1996)(subjective intentions play no role in ordinary, probable-cause Fourth Amendment

analysis). We further observed in Dukes that the Supreme Court of Ohio has stated: “Where a

police officer stops a vehicle based on probable cause that a traffic violation has occurred or was

occurring, the stop is not unreasonable under the Fourth Amendment to the United States

Constitution even if the officer had some ulterior motive for making the stop[.]” Dukes at ¶ 16,

citing Dayton v. Erickson, 76 Ohio St. 3d 3, 655 N.E.2d 1091 (1996), syllabus. See also State v.

Johnson, 10th Dist. No. 16AP-689, 2017-Ohio-5527, ¶ 25.

       {¶ 29} Courts have also generally rejected racial profiling as a basis for evidence suppression

when the evidence supports the reasonableness of the investigatory stop. Dukes at ¶ 17, citing State

v. Coleman, 3rd Dist. Hancock No. 5–13–15, 2014–Ohio–1483, ¶ 18 (rejecting argument that officer

stopped defendant because of his race and rejecting racial profiling as legal basis for evidence

suppression); citing State v. Chambers, 3rd Dist. Hancock No. 5–10–29, 2011–Ohio–1305, ¶ 22

(even if officer initiated traffic stop based upon defendant’s race, the fact does not affect the

reasonableness of the stop for Fourth Amendment purposes); see also United States v. Cousin, 448
Fed. Appx. 593, 594 (6th Cir.2012) (explaining that United States v. Nichols, 512 F.3d 789, 794–795

(6th Cir. 2008) precludes the application of the exclusionary rule for alleged racial profiling.); City of

Cleveland v. Oko, 2016–Ohio–7774, 73 N.E.3d 1122, ¶ 20 (8th Dist.)( “[a]ll challenges to the

validity of a traffic stop are subject to the same Terry standard of review, even where the defendant

raises allegations of pretext.”); State v. Gartrell, 2014–Ohio–5203, 24 N.E.3d 680, ¶ 68 (3rd

Dist.)(“[a]ny ulterior motives for the traffic stop are irrelevant to the determination of whether the

officers possessed a reasonable, articulable suspicion justifying the stop.”). Thus, in Dukes this
 GALLIA, 19CA11                                                                                      15

court concluded that, in light of the fact that a de minimis traffic violation provides a proper

justification for a traffic stop, the stop was not unreasonable under the Fourth Amendment, even if

the officer could have had some ulterior motive for the stop. Id. at 19.

       {¶ 30} In the case sub judice, the trial court determined that appellant’s race was not a factor

because proper justification existed for the investigatory stop.        Moreover, appellant did not

challenge the propriety of the initial stop. Additionally, even if this court were to assume, for

purposes of argument, that Trooper Kuehne considered appellant’s race when he initiated the traffic

stop, that fact does not affect the reasonableness of the stop for Fourth Amendment purposes.

Dayton v. Erikson, supra, syllabus. However, to be sure, this court will, as should all courts,

condemn any law enforcement officer’s stop or action based solely upon a suspect’s race or ethnic

heritage. Obviously, the United States Constitution does not permit such action. However, we

again point out that in the case sub judice, Trooper Kuehne had sufficient justification for appellant’s

stop and subsequent search and did not violate the requirements of the Fourth Amendment. Thus,

we conclude that the trial court did not err in refusing to consider race as a factor in deciding

appellant’s motion to suppress.

       {¶ 31} Accordingly, based upon the foregoing reasons, we overrule appellant’s second

assignment of error and affirm the trial court’s judgment.

                                                             JUDGMENT AFFIRMED.
 GALLIA, 19CA11                                                                                          16



                                          JUDGMENT ENTRY

        It is ordered that the judgment be affirmed and that appellee recover of appellant the costs
herein taxed.

       The Court finds there were reasonable grounds for this appeal.

     It is ordered that a special mandate issue out of this Court directing the Gallia County
Common Pleas Court to carry this judgment into execution.

         If a stay of execution of sentence and release upon bail has been previously granted by the
trial court or this court, it is temporarily continued for a period not to exceed sixty days upon the bail
previously posted. The purpose of a continued stay is to allow appellant to file with the Supreme
Court of Ohio an application for a stay during the pendency of the proceedings in that court. If a
stay is continued by this entry, it will terminate at the earlier of the expiration of the sixty-day period,
or the failure of the appellant to file a notice of appeal with the Supreme Court of Ohio in the
forty-five day appeal period pursuant to Rule II, Sec. 2 of the Rules of Practice of the Supreme Court
of Ohio. Additionally, if the Supreme Court of Ohio dismisses the appeal prior to expiration of
sixty days, the stay will terminate as of the date of such dismissal.

       A certified copy of this entry shall constitute that mandate pursuant to Rule 27 of the Rules of
Appellate Procedure.

       Smith, P.J. & Hess, J.: Concur in Judgment & Opinion

                                                       For the Court




                                                       BY:
                                                       Peter B. Abele, Judge
 GALLIA, 19CA11                                                                                  17


                                     NOTICE TO COUNSEL
        Pursuant to Local Rule No. 14, this document constitutes a final judgment entry and the time
period for further appeal commences from the date of filing with the clerk.